 



Exhibit 10.4
THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     This Third Amendment to Amended and Restated Credit Agreement (this “Third
Amendment”) dated as of, and effective on and as of, December 30, 2005 (the
“Amendment Effective Date”) upon satisfaction of the conditions set forth in
Section 6 hereof, is among Comstock Resources, Inc., a Nevada corporation
(“Borrower”), the financial institutions party hereto, and Bank of Montreal, as
administrative agent and as letter of credit issuing bank.
PRELIMINARY STATEMENT
     A. The Borrower has entered into a certain Amended and Restated Credit
Agreement dated as of February 25, 2004, among Borrower, the lenders party
thereto, Bank of Montreal, as administrative agent (in such capacity, the
“Administrative Agent”) and as issuing bank (in such capacity, the “Issuing
Bank”), Bank of America, N.A., as syndication agent, and Comerica Bank, Fortis
Capital Corp., and Union Bank of California, N.A., as co-documentation agents,
as amended by that certain First Amendment to Amended and Restated Credit
Agreement dated as of March 31, 2004, and by that certain Second Amendment to
Amended and Restated Credit Agreement dated as of July 16, 2004 (such Amended
and Restated Credit Agreement, as so amended and as further amended, restated or
supplemented from time to time prior to the date hereof, the “Credit
Agreement”).
     B. The Borrower has requested that the lenders party to the Credit
Agreement immediately prior to Amendment Effective Date (the “Existing Lenders”)
and the Administrative Agent amend and modify the Credit Agreement to allow
AmSouth Bank (the “New Lender”) to become a “Lender” party to the Credit
Agreement, as set forth herein.
     C. Subject to the terms and conditions of this Third Amendment, the
Existing Lenders, New Lender, the Administrative Agent and the Issuing Bank have
agreed to enter into this Third Amendment in order to effectuate such amendments
and modifications.
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
set forth herein, the parties agree as follows:
     Section 1. Definitions. Unless otherwise defined in this Third Amendment,
each capitalized term used in this Third Amendment (including in the preliminary
statement above) has the meaning assigned to such term in the Credit Agreement.
     Section 2. Amendment of Credit Agreement.
     (a) The Credit Agreement is hereby amended by deleting the existing
Schedule 2.1 to the Credit Agreement and inserting in its place the text
contained in Attachment 1 attached to this Third Amendment as the new
Schedule 2.1 to the Credit Agreement.
     (b) The Credit Agreement is hereby amended by inserting at the end of the
existing Schedule 10.2 to the Credit Agreement the text contained in Attachment
2 attached to this Third Amendment.

 



--------------------------------------------------------------------------------



 



     Section 3. AmSouth Bank as a Lender.
     (a) Upon the Amendment Effective Date and by its execution and delivery
hereof, New Lender shall be deemed automatically to have become a party to the
Credit Agreement, shall have all the rights and obligations of a “Lender” under
the Credit Agreement and the other Loan Documents as if it were an original
signatory thereto, and shall agree, and does hereby agree, to be bound by the
terms and conditions set forth in the Credit Agreement and the other Loan
Documents to which the Lenders are a party, in each case, as if it were an
original signatory thereto.
     (b) New Lender (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 5.5 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Third Amendment and become a party to the Credit Agreement; (ii) agrees that is
has independently and without reliance upon any Existing Lender or the
Administrative Agent and based on such information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Third Amendment and
the Credit Agreement (and that it will, independently and without reliance upon
the Administrative Agent, the Issuing Bank, the Arranger or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement); (iii) represents and warrants that (1) its name set
forth herein is its legal name, (2) it has the full power and authority and the
legal right to make, deliver and perform, and has taken all necessary action, to
authorize the execution, delivery and performance of this Third Amendment, and
any and all other documents delivered by it in connection herewith and to
fulfill its obligations under, and to consummate the transactions contemplated
by, this Third Amendment, the Credit Agreement and the Loan Documents, (3) no
consent or authorization of, filing with, or other act by or in respect of any
Governmental Authority, is required in connection in connection herewith or
therewith, and (4) this Third Amendment constitutes its legal, valid and binding
obligation; (iv) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (v) appoints and authorizes the Issuing Bank to take such action as
letter of credit issuing bank on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Issuing Bank by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (vi) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (vii) represents and warrants
that under applicable Laws no tax will be required to be withheld by the
Administrative Agent or the Borrower with respect to any payments to be made to
New Lender hereunder or under any Loan Document, and no tax forms described in

2



--------------------------------------------------------------------------------



 



Section 3.8 of the Credit Agreement are required to be delivered by New Lender
(or if required, such tax forms have been delivered to the Administrative Agent
as required under Section 3.8 of the Credit Agreement).
     (c) New Lender hereby advises each other party hereto that its address for
notices and its Lending Office shall be as set forth below its name on
Schedule 10.2 to the Credit Agreement (as amended hereby).
     Section 4. Increase of Borrowing Base.
     (a) The Borrowing Base shall be increased to $350,000,000 from and after
the Amendment Effective Date until the Borrowing Base shall be otherwise
redetermined in accordance with the Credit Agreement.
     (b) Both the Borrower, on the one hand, and the Administrative Agent, the
Issuing Bank and the Lenders, on the other hand, agree that the redetermination
of the Borrowing Base pursuant to clause (a) of this Section 4 constitutes the
redetermination of the Borrowing Base with respect to the regularly scheduled
Evaluation Date of November 1, 2005 (and shall not constitute a special or
discretionary redetermination of the Borrowing Base pursuant to clause (a) of
the definition of “Evaluation Date” in Section 1.1 of the Credit Agreement).
     Section 5. Ratification. The Borrower hereby ratifies and confirms all of
the Obligations under the Credit Agreement and the other Loan Documents.
     Section 6. Effectiveness. This Third Amendment shall become effective on
and as of the Amendment Effective Date upon satisfaction of each of the
conditions set forth in this Section 6:
     (a) The Administrative Agent shall have received duly executed counterparts
of this Third Amendment from the Borrower, the Issuing Bank and each Lender
(including New Lender), and duly acknowledged by each of the Guarantors.
     (b) The Borrower shall deliver to the Administrative Agent on behalf of
each Lender (including New Lender) a promissory note dated the Closing Date and
payable to each such Lender in a maximum principal amount equal to such Lender’s
Percentage Share (as shown on Attachment 1 hereto) of $400,000,000, which Note
shall be a renewal and replacement of, and shall be given in substitution and
exchange for, but not in payment of, those Notes held by the Existing Lenders
prior to the Amendment Effective Date.
     (c) The Borrower shall pay to the Administrative Agent for the account of
each Lender (including the New Lender) a fee equal to one-fifth of one percent
(0.20%) of the positive difference of (i) each such Lender’s respective
Percentage Share immediately after giving effect to this Third Amendment of

3



--------------------------------------------------------------------------------



 



     $350,000,000, minus (ii) each such Lender’s respective Percentage Share
immediately prior to the effectiveness of this Third Amendment of $300,000,000.
     (d) The Borrower shall have confirmed and acknowledged to the
Administrative Agent, the Issuing Bank and the Lenders, and by its execution and
delivery of this Third Amendment the Borrower does hereby confirm and
acknowledge to the Administrative Agent, the Issuing Bank and the Lenders, that
(i) the execution, delivery and performance of this Third Amendment has been
duly authorized by all requisite corporate action on the part of the Borrower;
(ii) the Credit Agreement and each other Loan Document to which it is a party
constitute valid and legally binding agreements enforceable against the Borrower
in accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws relating to or affecting the enforcement of
creditors’ rights generally and by general principles of equity, (iii) the
representations and warranties by the Borrower and each Guarantor contained in
the Credit Agreement and in the other Loan Documents are true and correct on and
as of the date hereof in all material respects as though made as of the date
hereof, and (iv) no Default or Event of Default exists under the Credit
Agreement or any of the other Loan Documents.
     Section 7. Renewal and Continuation of Existing Loans. Upon the Amendment
Effective Date:
     (a) All of the Obligations outstanding under the Credit Agreement as of the
Amendment Effective Date shall hereby be restructured, rearranged, renewed,
extended and continued under the Credit Agreement (as amended hereby) and all
Loans outstanding under the Credit Agreement as of the Amendment Effective Date
shall hereby become Loans outstanding under the Credit Agreement (as amended
hereby).
     (b) In connection herewith, the Existing Lenders hereby sell, assign,
transfer and convey, and New Lender hereby purchases and accepts, so much of the
Aggregate Commitments under, Loans outstanding under, and participations in
Letters of Credit issued pursuant to, the Credit Agreement such that the
Percentage Share of each Lender (including the Existing Lenders and New Lender)
shall be as set forth on Schedule 2.1 to the Credit Agreement (as amended
hereby). The foregoing assignments, transfers and conveyances are without
recourse to the Existing Lenders and without any warranties whatsoever by the
Administrative Agent, the Issuing Bank or any Existing Lender as to title,
enforceability, collectibility, documentation or freedom from liens or
encumbrances, in whole or in part, other than the warranty of each Existing
Lender, severally and not jointly, that it has not previously sold, transferred,
conveyed or encumbered such interests.
     Section 8. Representations of Existing Lenders. Each Existing Lender,
severally and not jointly, represents and warrants to the Administrative Agent,
each other Existing Lender

4



--------------------------------------------------------------------------------



 



and New Lender that (1) it has the power and authority and the legal right to
make, deliver and perform, and has taken all necessary action, to authorize the
execution, delivery and performance of this Third Amendment and to fulfill its
obligations under, and to consummate the transactions contemplated by, this
Third Amendment, and no consent or authorization of, filing with, or other act
by or in respect of any Governmental Authority, is required in connection in
connection herewith or therewith; and (2) this Third Amendment constitutes the
legal, valid and binding obligation of such Existing Lender. None of the
Administrative Agent, the Issuing Bank or any Existing Lender makes any
representation or warranty or assumes any responsibility with respect to the
financial condition of the Borrower or any of its Affiliates or the performance
by the Borrower or any of its Affiliates of their respective obligations under
the Loan Documents, and none of the Administrative Agent, the Issuing Bank or
any Existing Lender assumes any responsibility with respect to any statements,
warranties or representations made under or in connection with any Loan Document
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of any Loan Document other than as expressly set forth above.
     Section 9. Governing Law. This Third Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York (without giving
effect to the principles thereof relating to conflicts of law except section
5-1401 of the New York General Obligations Law).
     Section 10. Miscellaneous. (a) On and after the Amendment Effective Date,
each reference in each Loan Document to “this Agreement”, “this Note”, “this
Mortgage”, “hereunder”, “hereof” or words of like import, referring to such Loan
Document, and each reference in each other Loan Document to “the Credit
Agreement”, “the Notes”, “the Mortgages”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, the Notes, or the Mortgage or any
of them, shall mean and be a reference to such Loan Document, the Credit
Agreement, the Notes, the Mortgage or any of them, as amended or otherwise
modified by this Third Amendment; (b) the execution, delivery and effectiveness
of this Third Amendment shall not, except as expressly provided herein, operate
as a waiver of any default of the Borrower or any other Loan Party or any right,
power or remedy of the Administrative Agent, the Issuing Bank and the Lenders
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents; (c) this Third Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement; and (d) delivery of an
executed counterpart of a signature page to this Third Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this Third
Amendment.
     Section 11. Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be executed by its officers thereunto duly authorized as of the date first above
written.

                  BORROWER:    
 
                COMSTOCK RESOURCES, INC.,
a Nevada corporation    
 
           
 
  By:
Name:   /s/ ROLAND O. BURNS
 
Roland O. Burns    
 
  Title:   Chief Financial Officer    
 
                ADMINISTRATIVE AGENT, ISSUING BANK
AND LENDERS:    
 
                BANK OF MONTREAL,
as Administrative Agent, Issuing Bank and Lender    
 
           
 
  By:   /s/ MARY LOU ALLEN    
 
           
 
  Name:   Mary Lou Allen    
 
  Title:   Vice President    
 
                BANK OF AMERICA, N.A.,    
 
           
 
  By:   /s/ JEFFREY H. RATHKAMP    
 
           
 
  Name:   Jeffrey H. Rathkamp    
 
  Title:   Principal    
 
                FORTIS CAPITAL CORP.    
 
           
 
  By:   /s/ MICHELE JONES    
 
           
 
  Name:   Michele Jones    
 
  Title:   Senior Vice President    
 
           
 
  By:   /s/ TROND ROKHOLT    
 
           
 
  Name:
Title:   Trond Rockholt
Managing Director    

S-1



--------------------------------------------------------------------------------



 



                  COMERICA BANK    
 
           
 
  By:
Name:   /s/ MARK FUQUA
 
Mark Fuqua    
 
  Title:   Senior Vice President    
 
                UNION BANK OF CALIFORNIA, N.A.    
 
           
 
  By:   /s/ SEAN MURPHY    
 
           
 
  Name:   Sean Murphy    
 
  Title:   Vice President    
 
                THE BANK OF NOVA SCOTIA    
 
           
 
  By:   /s/ N. BELL    
 
           
 
  Name:   N. Bell    
 
  Title:   Senior Manager    
 
                BANK OF SCOTLAND    
 
           
 
  By:   /s/ KAREN WEICH    
 
           
 
  Name:
Title:   Karen Weich
Assistant Vice President    
 
                COMPASS BANK    
 
           
 
  By:   /s/ DOROTHY MARCHAND    
 
           
 
  Name:   Dorothy Marchand    
 
  Title:   Senior Vice President    

S-2



--------------------------------------------------------------------------------



 



                  CALYON NEW YORK BRANCH, as Successor
by Consolidation to Credit Lyonnais New York
Branch    
 
           
 
  By:
Name:   /s/ MICHAEL WILLIS
 
Michael Willis    
 
  Title:   Vice President    
 
           
 
  By:   /s/ BERTRAND CORD’HOMME    
 
           
 
  Name:   Bertrand Cord’homme    
 
  Title:   Director    
 
                HIBERNIA NATIONAL BANK    
 
           
 
  By:   /s/ NANCY G. MORAGAS    
 
           
 
  Name:   Nancy G. Moragas    
 
  Title:   Vice President    
 
                THE ROYAL BANK OF SCOTLAND plc    
 
           
 
  By:   /s/ ROBERT E. POIRRIER JR.    
 
           
 
  Name:   Robert E. Poirrier Jr.    
 
  Title:   Vice President    
 
                NATEXIS BANQUES POPULAIRES    
 
           
 
  By:   /s/ DONOVAN C. BROUSSARD    
 
           
 
  Name:   Donovan C. Broussard    
 
  Title:   Vice President & Group Manager    
 
           
 
  By:   /s/ LOUIS P. LAVILLE, III    
 
           
 
  Name:   Louis P. Laville, III    
 
  Title:   Vice President & Group Manager    
 
                AMSOUTH BANK    
 
           
 
  By:   /s/ WILLIAM A. PHILIPP    
 
           
 
  Name:   William A. Philipp    
 
  Title:   Vice President    

S-3



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT BY GUARANTORS
     Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Third Amendment to Credit Agreement dated as of
December 30, 2005 (the “Third Amendment”), (ii) acknowledges and agrees that its
consent is not required for the effectiveness of the Third Amendment,
(iii) ratifies and acknowledges its respective Obligations under each Loan
Document to which it is a party, and (iv) represents and warrants that (a) no
Default or Event of Default has occurred and is continuing, (b) it is in full
compliance with all covenants and agreements pertaining to it in the Loan
Documents, and (c) it has reviewed a copy of the Third Amendment.

                  COMSTOCK OIL & GAS HOLDINGS, INC.
COMSTOCK OIL & GAS — LOUISIANA, LLC
COMSTOCK OFFSHORE, LLC
COMSTOCK OIL & GAS GP, LLC,
   
 
      By Comstock Resources, Inc., its sole member         COMSTOCK OIL & GAS,
LP,    
 
      By Comstock Oil & Gas GP, LLC,    
 
      its general partner,    
 
      By Comstock Resources, Inc., its sole member    
 
           
 
  By:
Name:   /s/ ROLAND O. BURNS
 
Roland O. Burns    
 
  Title:   Chief Financial Officer    
 
                COMSTOCK OIL & GAS INVESTMENTS, LLC    
 
           
 
  By:   /s/ ROLAND O. BURNS    
 
           
 
  Name:   Roland O. Burns    
 
  Title:   Manager    

S-4